Calhoon, J.,
delivered the opinion of the court.
Appellant’s only contention in his motion for a new trial was that it was error to exclude his testimony and peremptorily instruct the jury to find for the railroad company. He was the only witness in the case, and testified that he and his wife and three children were pay passengers on appellee’s train; that his car and three other cars suddenly left the track and were turned over, causing some bruises, sickness, etc. We think this a case where the thing speaks, for itself, and shows that, manifestly, there was some defect in the rails, or wheels of the cars, at the very time of the accident, so as to put the railroad company to an explanation. The courts will not go beyond the case shown to imagine that the trouble might have been from an unforeseen cause, such as a freshet, storm, felonious tampering with the rails, etc.

Reversed and remanded.